Citation Nr: 0500785	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  99-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 15, 1997 
for the grant of service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 until 
November 1990.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1998 
rating decision of the VA Regional Office (RO) in Little 
Rock, Arkansas that granted service connection for 
schizoaffective disorder, rated 100 percent disabling from 
July 15, 1997.  The veteran disagreed with the effective date 
of the award in correspondence received in October 1998, and 
perfected a timely appeal to the Board.

A hearing by videoconference was conducted in September 2000 
before the undersigned Member of the Board sitting at 
Washington, DC.  The transcript is of record.

The Board denied an effective date earlier than July 15, 1997 
by decision dated in February 2001.  The veteran and his 
representative appealed the matter to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2001, the 
veteran's representative and the VA Office of General Counsel 
filed a joint motion to vacate the Board's February 2001 
determination for reasons that included lack of proper 
notification under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
By Order dated in June 2001, the Court granted the joint 
motion, vacated the Board's February 2001 decision, and 
remanded the case to the Board for further action in 
accordance with the Order.  

By a decision entered in May 2002, the Board denied an 
effective date earlier than July 15, 1997 for the grant of 
service connection for schizoaffective disorder.  The veteran 
and his representative once again appealed the matter to the 
Court.  In February 2003, the veteran's representative and 
the VA Office of General Counsel filed a joint motion to 
vacate the Board's May 2002 decision for lack of proper 
notification under the VCAA.  By Order dated in February 
2003, the Court granted the joint motion, vacated the Board's 
May 2002 determination, and remanded the case to the Board 
for further action in accordance with the Order.  

The case was remanded by a decision of the Board dated in 
June 2003.  Development having been completed, the case is 
once again before the Board for disposition.


FINDINGS OF FACT

1.  The record does not contain a claim for service 
connection for an acquired psychiatric disorder prior to 
December 1994.

2.  The RO's May 1995 decision denying service connection for 
an acquired psychiatric disorder was not appealed.

3.  A claim for service connection for a psychiatric disorder 
was received on July 15, 1997.  

4.  In September 1998 the RO granted service connection for 
schizoaffective disorder and correctly assigned an effective 
date of July 15, 1997, the date of receipt of claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 15, 1997 
for the grant of service connection for schizoaffective 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board points out that there has been a 
significant change in the law with the enactment of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001. 66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§  
3.102, 3.156(a), 3.159, and 3.326(a) (2004)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was furnished a 
November 1998 statement of the case and the supplemental 
statements of the case dated in April 2004 and September 
2004, and a July 2003 VCAA letter.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The July 2003 letter also informed the veteran of what 
evidence was needed to establish his claim and what evidence 
VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA, and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, 
the Board finds that any error in the implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

Review of the record discloses that a formal claim for 
service for psychiatric disability, claimed as depression and 
bipolar disorder, was received on December 2, 1994.  On his 
application, the veteran did not respond to the question of 
whether he had previously filed a claim for VA benefits.  No 
prior claim for service connection is of record.  The 
appellant noted that he had received treatment at the 
Arkansas State Hospital in September 1991, and at the VA in 
November 1994.  In a letter dated in December 1994, the RO 
requested additional evidence to support his claim, to 
include treatment records from the Arkansas State Hospital.  
The appellant was scheduled for VA general medical and 
psychiatric examinations in January 1995 to which he failed 
to report.  

VA records were requested and received showing that he had 
been hospitalized between November and December 1994 for 
symptoms diagnosed as bipolar disorder, manic phase.  It was 
noted that this was his first admission to that facility, but 
that he had a history of bipolar disorder, and had been 
admitted to the Arkansas State Hospital three years before 
and started on psychotropic medication.  The record contains 
no response from the veteran regarding his treatment at the 
Arkansas State Hospital in 1991.  

In May 1995, the RO denied entitlement to service connection 
for a bipolar disorder and depression. The veteran was 
notified of that decision and of his appellate rights in May 
1995.  The notification was mailed to the veteran's current 
address of record. The veteran did not appeal this decision. 
The veteran did not appeal this determination, which became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  

The veteran filed a claim for nonservice-connection pension 
benefits on the basis of disability claimed as bipolar 
disorder, schizophrenia and depression in a formal 
application received on July 15, 1997.  Attachments to the 
application included authorizations for release of medical 
information dating back to 1991.  The RO requested medical 
records from the physicians identified.  

Non-VA medical records, which were received in August 1997 
and August 1998, include a report from the ASH relative to 
the veteran's September 1991 hospitalization. The report 
notes the veteran was brought to the hospital following the 
issuance of an order for evaluation from the probate court 
following his arrest for running naked down a highway. The 
report also notes this was the veteran's first psychiatric 
treatment, although his family reported episodes of 
depression in his past. The discharge diagnosis was bipolar 
disorder, manic.  A copy of the September 1991, probate court 
Order for Evaluation reveals the veteran was to be 
transported to ASH, and involuntarily admitted. Records from 
the Western Arkansas Counseling and Guidance Center include 
records prepared in conjunction with the veteran's September 
1991 incarceration prior to his hospitalization at ASH, and a 
March 1992 report that indicates the psychiatrist believed 
the veteran suffered a reactive depression related to his 
difficulty obtaining employment, and attempted to have the 
veteran explore his rehabilitation potential with a case 
manager. Private medical records dated in 1996 and 1997 show 
a diagnosis as schizophrenia, paranoid, with psychotic 
depression in 1996, and schizophrenia, schizoaffective mood 
type in 1997, and that the veteran had at least an eight-year 
history of mental illness.

Documentation from the Social Security Administration dated 
in April 1997 was received by the RO in August 1998 noted a 
finding that the veteran became disabled for work in 
September 1991 on account of psychiatric disability.

The veteran was afforded a VA examination in September 1997 
for psychiatric disability purposes.  Following evaluation, 
an impression of schizoaffective disorder was rendered.  A 
Global Assessment of Functioning score of 42 was assigned.  
Received in August 1998 were extensive clinical records, 
including documentation showing that the veteran had been 
involuntarily admitted to the Arkansas State Hospital in 
September 1991.  The discharge summary reflected a diagnosis 
of bipolar disorder, manic.  Subsequent clinical records 
dating through 1997 showed continuing treatment for 
psychiatric disability.

The veteran testified at a hearing before a hearing officer 
in August 1998 that while in the Navy he had behavioral 
problems and was seen by a psychiatrist, who concluded he had 
no psychiatric disability.  He received an honorable 
discharge from active duty, then was unsuccessful in his 
attempts to obtain and maintain employment. He began hearing 
voices and having visual hallucinations, was depressed, had 
problems sleeping, and avoided seeing family and friends.  In 
September 1991 he saw a doctor from Western Arkansas Guidance 
Center.  The veteran was then committed involuntarily to 
Arkansas State Hospital, where he was hospitalized for an 
extended period.  

The veteran further testified that when his claim was denied 
in 1995 he did not know what was going on. He said he would 
get a letter and it would say he needed to locate people in 
his command, and he would just burn it because it would bring 
back memories with which he did not want to deal. He added 
that there were times he lost contact with reality. His 
spouse testified that she noticed an abrupt change in the 
veteran, and sought assistance from a Navy chaplain, who told 
her the veteran had to seek help for himself; when he did so, 
she reported the counseling sessions did not help him. She 
and the veteran tried to get psychiatric help for the veteran 
but were unable to do so until she pushed to have him 
committed in September 1991.

The veteran's spouse reported that she filed a claim for 
service connection in 1991 when the veteran went to Arkansas 
State Hospital, but although she had no idea what happened to 
that paperwork, she did recall receiving a paper saying the 
veteran was too young for disability.  Regarding the claim 
denied in 1995, the veteran's spouse testified at that she 
never received anything to appeal.  She indicated that she 
later found out the veteran was throwing stuff away.  He 
would get the mail before she would, and if the mail brought 
back any bad memories, it would go in the trash, and she 
would never see it.

By rating action dated in September 1998, the RO reopened the 
claim of service connection for an acquired psychiatric 
disorder based on the basis of new and material evidence 
having been received.  See 38 C.F.R. § 3.1.56.  Service 
connection for schizoaffective disorder was granted, and a 
100 percent disability rating was established, effective from 
July 15, 1997.

A videoconference hearing was conducted in September 2000.  
The veteran and wife essentially reiterated testimony 
rendered during the prior hearing.  It was stated that a 
claim for psychiatric disability had been filed in 1991 after 
the veteran was committed to the Arkansas State Hospital.  He 
stated that his wife told him that someone from the VA went 
to the State Hospital and told him he was entitled to VA 
benefits.  

He related that paperwork was filled out at that time, but 
that he could not totally recall the circumstances of what 
happened after that.  His wife testified that an application 
was indeed filled out with a VA representative at that time, 
but that they did not hear anything after that.  She stated 
that she did not see notification of the denial of the claim 
filed in 1994.

The veteran further testified that he believed his wife filed 
the claim for service connection in December 1994.  He said 
that he was withdrawn from reality and society at that time, 
and did not recall seeing any notification that his claim was 
denied.  He related that he was not competent during that 
timeframe to take care of his affairs and did not have a 
representative at that time.

Received in 2004 were VA and private medical records showing 
treatment for various disorders, including his psychiatric 
illness, from 1998 to 2000


Analysis

The veteran seeks an effective date earlier than July 15, 
1997, asserting that he filed a claim in 1991.  He also 
states that the December 1994 claim is still pending because 
he either did not receive the notice of denial and appellate 
rights mailed to his home address in May 1995, or if he 
received it he was so incapacitated by his psychiatric 
disability that he was unable to pursue an appeal of that 
denial.  It is also asserted by his representative that 
informal claims were filed and there was considerable 
evidence of the presence of disability of record within one 
year before July 1997 and consideration of 38 C.F.R. §§ 3.157 
and 3.155 was requested (2004).

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

The effective date for a reopened claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefore. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400.

An informal claim is any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris. 38 C.F.R. § 3.155 (2004).

38 C.F.R. § 3.151 (2004) provides that a claim by a veteran 
for pension may be considered to be a claim for compensation.  
The submission of the application for nonservice-connected 
pension on July 15, 1997 identifying psychiatric disability 
for which benefits were being sought is regarded as a claim 
for service connection.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998).  

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.

(b) Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen, In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay. The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim. The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted. The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.

(2) Evidence from a private physician or layman. The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157.

Initially, the Board notes that, as set forth above 38 C.F.R. 
§ 3.157 is not applicable in the veteran's case as it applies 
to situations where a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b).

The record in this instance contains no official 
documentation that the veteran filed a claim for service 
connection for an acquired psychiatric disorder in 1991, nor 
is there any writing, formal or informal, indicating that a 
claim was received by the VA prior to December 1994.  Neither 
the veteran nor his wife has presented any evidence that a 
claim was filed other than their testimony, which is not in 
and of itself sufficient to establish that an earlier claim 
was filed with the VA.  

The veteran asserts he did not receive the May 1995 letter 
enclosing a copy of the rating decision issued in response to 
his December 1994 claim.  There is no indication in the file, 
however, that the letter was returned to the RO by the United 
States Postal Service as undeliverable.  The address that 
appears in the letter, which is presumably the same address 
to which the letter was mailed, is the address provided by 
the veteran on his December 1994 claim.

There is no evidence that the veteran furnished a different 
address at any time after that claim was filed.  Furthermore, 
there is no indication that anyone inquired on the veteran's 
behalf as to the status of the December 1994 claim.

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as 
deliverable, VA is entitled to rely on the address provided.  
The appellant's assertions that he did not receive the notice 
are insufficient to rebut the presumption of regularity.  
Schoolman v. West, 12 Vet. App. 307, 310 (1999). 

Therefore, the Board finds that the testimony that he did not 
receive notice of the 1995 rating decision denying his claim 
is not the clear and convincing evidence required to rebut 
the presumption of regularity.

The veteran states his subsequently service-connected 
psychiatric disability rendered him unable to understand or 
respond to the VA's correspondence in 1994 and 1995, and he 
should not be held accountable for not acting upon that 
correspondence.  His wife testified that she filled out his 
application for VA benefits in 1994.  In this regard the 
medical evidence on file at that time does not indicate that 
the veteran was incompetent.

The Board finds that the veteran was duly notified of the May 
1995 denial and informed of his appellate rights.  He did not 
appeal that decision. Thus, the May 1995 rating decision 
denying service connection for a psychiatric disability is 
final. 38 U.S.C.A. § 7105 (West 2002).

The law regarding effective dates is clearly set forth.  The 
effective date for a reopened claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefore. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400(q) (r).

It has been asserted that the evidence shows the presence of 
informal claims.  In this regard, received in 1998 were 
documents relative to a claim for SSA benefits.  In 
conjunction with his reopened claim in Julyn1997, the veteran 
submitted private medical records showing treatment for a 
psychosis beginning in September 1991, within a year 
following his discharge from active duty.  However, even 
assuming said documents were informal claims, any effective 
date would be the date of receipt.  These documents were 
received in August 1997 and in 1998, subsequent to the 
current effective date.

In September 1998 the RO granted service connection for a 
schizoaffective disorder and assigned an effective date if 
July 15, 1997, the Board concurs with this determination. 

The Board has considered the doctrine of benefit of the doubt 
with respect to the issue above, but finds that the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  38 C.F.R. § 3.102 (2004).


ORDER

An effective date earlier than July 15, 1997 for the grant of 
service connection for schizoaffective disorder is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


